Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a number of prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively re*781versed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been credited to petitioner’s inmate account. In view of this and given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Charles v Bezio, 80 AD3d 975 [2011]; Matter of Avincola v Fischer, 74 AD3d 1672 [2010], lv denied 15 NY3d 711 [2010]).
Mercure, J.E, Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.